EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Bruzzone on 22 February 2021.

The application has been amended as follows: 
Claim 5, line 1:
“The droplet generating device of claim 1, wherein the mesh structure includes a…”

Claim 15:
“A droplet generating method carried out in the droplet generating device of claim 1 comprising:
providing air including particles in the tube defining the area along the first direction; and
providing vapor in the area and maintaining a uniform supersaturation degree as a whole along a second direction perpendicular to the first direction to condense the vapor on surfaces of the particles.”

Claim 16:
“The method of claim 15, wherein maintaining the uniform supersaturationthe
Claim 17:
“The method of claim 15, wherein maintaining the uniform supersaturation degree includes forming a temperature distribution uniformly as a whole along the second direction perpendicular to the first direction at a specific point along the first direction.”


Election/Restrictions
Claim 1 is directed to an allowable apparatus. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-17, directed to the process of making or using an allowable apparatus, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07 May 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-3, 5 and 9-17 are allowed
The following is an examiner’s statement of reasons for allowance:
Applicant’s reply, together with the above Examiner’s Amendment, is considered to patentably distinguish over the prior art. In particular, the claimed device having the feature of a mesh structure including a plurality of wires randomly arranged, each of the wires including a heating element being provided on the inside thereof and a liquid absorbing layer having an intrinsically hydrophilic material is considered to define a patentable invention over the prior art. Kusuura (US 2014/0360363), cited in the previous office actions, is considered to be the closest prior art. Kusuura discloses a device comprising a tube (chamber 11) and an evaporation and condensation unit (spray mechanism 13 and flexible wires 12) (see Fig. 2; [0022]-[0026]). The wires in Kusuura may be heated by electric power supplied thereto (see [0049]). Additionally, the wires are coated with a monolayer of a monomolecular film (see [0045]). While voltage applied to the wires allows them to become hydrophilic, the material used as a coating on the wires is intrinsically hydrophobic (see [0045]), opposite to that claimed. There appears to be no motivation or suggestion which would lead a person of ordinary skill in the art to alter this feature of Kusuura, which would change its principle of operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Renee Robinson/Primary Examiner, Art Unit 1772